Citation Nr: 1515693	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  07-37 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alicia R. Bordewyk


INTRODUCTION

The Veteran served on active duty from June 1945 to February 1947.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to service connection for a cervical spine disability.  

In December 2008, the Board remanded the claim for further development.  In August 2009, the Board denied the claim and the Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  A Joint Motion for Remand was filed with the Court and in an April 2010 Order, the motion was granted pursuant to the instructions in the Joint Motion.  

In March and July 2011, the Board remanded the claim for further development.  In October 2011, the Board denied the claim and the Veteran appealed the decision to the Court.  A Joint Motion for Remand was filed with the Court and in an October 2012 Order, the motion was granted pursuant to the instructions in the Joint Motion.  The Board remanded the claim in May 2013 for additional development.  

In October 2013, a Veterans Health Administration (VHA) outside medical opinion was requested.  The opinion was obtained in July 2014, and in October 2014, the Board remanded the claim so that the opinion could be considered the AOJ in the first instance as elected by the Veteran.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Degenerative arthritis, cervical spine did not have its clinical onset in service and is not otherwise related to active duty; it was not exhibited within the first post service year.  



CONCLUSION OF LAW

Degenerative arthritis, cervical spine was not incurred or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) (2014).

The duty to notify was satisfied prior to the initial RO decision by way of a letter sent to the Veteran in November 2006 that informed him of his duty and VA's duty for obtaining evidence as well as the evidence needed to substantiate his claim for an increased rating.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  He was also notified of all elements of the service connection, including the disability-rating and effective-date elements of the claim.  

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All available service treatment records have been obtained and all other records, including any records pertaining to a reported motor vehicle accident in service, were determined to be unavailable in a February 2007 Formal Finding of Unavailability memorandum.  Complete VA treatment records have been obtained and no other outstanding and available treatment records have been identified by the Veteran.  In a January 2009 statement, the Veteran reported that private treatment records from two providers, Drs. S.C. and D.S., were unavailable.  

A Veterans Health Administration (VHA) opinion was obtained in July 2014 from a VA neurosurgeon.  The Board finds that the medical opinion evidence is adequate as it is based on a complete review of the evidence of record, including the Veteran's statements, and contains clear findings supported by a clear rationale.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The issue on appeal was previously before the Board, most recently in May 2013, when it was remanded for additional development.  As an adequate opinion from a July 2011/July 2013 VA examiner was not obtained as requested in the remand, the July 2014 VHA opinion was obtained in order to satisfy the requirement for an adequate etiology opinion.  Therefore, the Board finds that the development requested in the prior remand instructions has been satisfied and adjudication of the claim will proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that he incurred his current cervical spine disability as a result of an injury following a motor vehicle accident during service in June 1946.  The medical evidence of record confirms the diagnosis of degenerative arthritis, cervical spine.  

The Veteran filed his claim for a neck disability in November 2006.  At this time, he stated his disability began in November 1944 (he entered service in June 1945).  He said was never treated by anyone for this disability.  A July 2006 letter (which was unsigned; the Veteran later indicated his wife wrote it) stated that the Veteran's neck disability had worsened over time.  A September 2006 statement from the Veteran's brother showed that the brother remembered receiving letters from the Veteran when he was in service in Europe.  The brother remembered an important letter about the Veteran's trip to Florence, Italy, where the Veteran was in a motor vehicle accident.  The Veteran wrote that he had been hurt in the accident but did not go to the hospital; it took two weeks for him to recover from the injury.  The Veteran did not "make a big deal" about the wreck in his letter.  The brother said he had to be careful not to tell their mother what the Veteran had written.  The time of the accident was about January 1946.  

In April 2007, VA received a January 2007 statement from the Veteran's wife.  She stated that she has been married to the Veteran for 55 years and the Veteran treated his injury "all though the many years" of their marriage.  She stated they worked together for 40 years, but the Veteran re-injured his neck and back and could not work anymore.  She said they needed increased income to keep up with costs in their old age.  

In a January 2007 statement (also received in April 2007), the Veteran said he was in an accident in June 1946.  He said he was treated at the 80th medical facility along with the three other soldiers in the accident.  He said he was in the 5th Army located outside of Livorno, Italy (also known as "Leghorn" Italy).  He stated that after his discharge he was treated at Sinai Hospital (in Detroit, Michigan) for pain and suffering.  

In his notice of disagreement, the Veteran again stated he was injured in June 1946 in Livorno, Italy (near the Leaning Tower of Pisa).  He claimed he was taken to the hospital dispensary for two weeks.  He also said he never complained about his neck because he could cope with the pain.  He said he had not filed a claim for 50 years because he was very stubborn.  

In September 2007, a statement from SY was submitted.  SY remembered getting a letter in the mid-1940s that stated the Veteran was in a motor vehicle accident.  SY did not state who the letter was from.  SY stated that he or she did not remember what, where, or how the accident happened as it was a long time ago.  SY did not identify him or herself in the letter or explain how he or she knew the Veteran.  

In his October 2007 appeal, the Veteran directed attention to "med station stay in Italy from October 1945 to November 1945" for injuries he received in a car accident.  In March 2009, he submitted another statement asserting that when he was in Italy, he went to the dispensary for all injuries.  

In April 2011, the Veteran stated again that he was in an accident in Italy.  He said that he went to an aid station.  He was 85 years old and it was very frustrating for him to have to remember what happened in June 1946.  On a second page, he questioned whether he could remember an accident "in June of 1944 or 1945."  He remembered they were delivering body bags and were in a command car.  He went to the aid station but he was young and did not want to make "a big issue" about it.  He said he had spine trouble since service and complained to doctors Kantor and Sills.  He said he also recently had an accident in his garage when he lifted a heavy object and sneezed, at which time he "re-injured" his neck and upper back.  

Service treatment records do not show treatment, diagnosis, or complaints of a neck injury.  A June 1945 induction physical examination showed no musculoskeletal defects.  The December 1946 separation examination showed no musculoskeletal defects.  The area addressing injuries or diseases was left blank indicating that none were reported.  The only thing noted was an appendectomy scar (well-healed, existed prior to service).  

The Veteran's separation qualification record (covering June 1945 to February 1947) shows the Veteran served as supply clerk and was in charge of shipping.  His enlisted record and report of separation showed he was outside the United States from November 30, 1945, to December 24, 1946.  

While attempts to obtain official service records regarding the claimed motor vehicle accident in June 1946 have been unsuccessful and despite the discrepancies amongst the lay statements, the Board finds that the lay statements from the Veteran, his brother, and SY are sufficient to establish that an event occurred in service in which the Veteran may have injured his neck.  Therefore, the first two elements of service connection-a current disability and an in-service injury-have been satisfied.  

However, the Board finds that the evidence of record does not demonstrate that the Veteran's current cervical spine degenerative arthritis is etiologically related to the reported in-service injury.  

The first evidence of a neck injury of record is an August 2006 record from a private physician, Dr. M.H., which showed that the Veteran complained of neck pain and gave a history of having had a "neck injury as a young man" with subsequent "occasional aches."  Most recently he was carrying a heavy object and turned and sneezed.  He had sharp pain in the posterior cervical area and continued to have discomfort even after taking a pain reliever.  Physical examination revealed minimal limitation and mild tenderness.  The assessment was probable cervical strain with underlying chronic cervicalgia.  

Another record that month from the same doctor showed that the Veteran had evidence of degenerative joint disease, but no radiculopathy or radiation of pain.  X-rays from the same month showed an impression of multilevel degenerative disc disease with spondylitic changes, mild bilateral neural foraminal narrowing due to bony encroachment, and mild multilevel facet degenerative change.  There was no acute fracture or misalignment.  An October 2007 physical therapy record showed the Veteran reported symptoms of cervical pain that had started three weeks prior as well as limited motion.  

The Veteran's claim that his current neck pain stems from service is problematic since his statements in this regard have been inconsistent.  Still, his claim that he had an "event" in service that resulted in neck pain is credible and supported by statements by his brother, SY, and his wife.  However, he has not provided any documentation of post-service neck pathology that is dated prior to 2006.  

As noted in the October 2012 Joint Motion and May 2013 Board remand, the parties agreed that the opinion provided by the July 2011 VA examiner was inadequate for the purpose of adjudicating the claim for service connection as the examiner based the negative etiology opinion solely on the lack of record of a neck injury in the service treatment records and the lack of reports of a neck problem until decades after leaving military service.  Without further explanation, she concluded that the Veteran's neck condition was less likely as not due to his military service.  

A new VA opinion was obtained in July 2013, following a review of the claims file and a phone interview with the Veteran, by the same examiner who provided the July 2011 opinion.  Unfortunately, the opinion and rationale were virtually the same.  The examiner provided a negative opinion and as a rationale only stated that there was no documentation of a neck injury during service.  The examiner did not discuss the lay evidence of record, which was outlined in the Board's remand, and did not provide any additional support for the opinion provided.

The Court has held that a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).  Furthermore, an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

Therefore, the Board obtained the July 2014 VHA opinion from a VA neurosurgeon.  After reviewing the complete record, the examiner noted that there was nearly a 50-year gap between the reported accident and when the Veteran first sought treatment.  Moreover, the examiner stated that the imaging evidence of record only showed age-related changes.  The examiner concluded within a reasonable degree of medical certainty that the Veteran's cervical spine disability did not arise from the accident in service.  While the Veteran had intermittent neck symptoms over his lifetime, the examiner found no supporting data that the accident was the source of his trouble.  

The Board finds that the weight of the evidence is against a finding of a nexus between the reported neck injury during service and his current disability.  The absence of treatment for a chronic neck disability or symptoms during service and the fact that the separation examination was negative for all musculoskeletal findings weighs heavily against the claim that he sustained a chronic cervical spine disability as a result of the in-service motor vehicle accident.  There is a significant gap of several decades between the reported in-service accident and the first evidence of neck treatment.  Moreover, 2006 private treatment records document the Veteran's reports of having had a neck injury as a young man but only having had occasional aches thereafter.  In 2006 he began treatment for neck symptoms following an injury just a few weeks before.  

Of record is lay evidence which reflects that the Veteran sustained a chronic neck disability during service and that that disability has been present and has continued ever since.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to chronic disability, including arthritis, is commonly known and, therefore, the Veteran's statements that current degenerative changes in the cervical spine are related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  

The Board finds the July 2014 VHA opinion to be more probative than the Veteran's statements and the other lay evidence of record.  The examiner is a neurosurgeon who was able to review the overall record, including service treatment records, diagnostic results and medical treatment records, and the lay evidence of record.  The examiner specifically noted the gap of almost 50 years from the reported in-service injury and his first treatment for neck symptoms.  Moreover, the examiner noted that the imaging results of record demonstrate only age-related changes.  

Given the lack of medical evidence in support of the claim, the negative findings upon separation, the VHA opinion stating that current imaging shows only age-related changes, and the absence of consistent reports of continuity of symptoms, the evidence is against a finding of a nexus between the Veteran's current degenerative arthritis, cervical spine, and the reported in-service injury.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim, and it is, therefore, denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 
38 U.S.C.A. § 5107(b).  However, as there is not an approximate balance of evidence, that rule is not applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for degenerative arthritis of the cervical spine is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


